Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
This office action is in response to most recent filings from applicants dated 09/11/20. 
Claims 1-4, 6-7, 9-16, 19-22, 29-32, 34-35, 37-44, and 47-50 were previously elected
Claims 23-28, 51-56 were previously withdrawn from consideration
No claims are amended 
Claims 5, 8, 17-18, 33, 36, 45-46 and 51-56 were previously cancelled
No claims are added
Claims 1-4, 6-7, 9-16, 19-22, 29-32, 34-35, 37-44, and 47-50 are pending

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-16, 19-22, 29-32, 34-35, 37-44, and 47-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  


Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-4, 6-7, 9-16, 19-22 are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 29-32, 34-35, 37-44, and 47-50 are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). As such, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “A method of storing, analyzing and enabling access to collected data and analyzed data, with the collected data and the analyzed data being associated with one or more biological or environmental test subjects, the method comprising the steps of: (a) collecting test data using a data collection unit, such test data associated with at least one of the test subjects and receiving geographic tracking data associated with the at least one test subject substantially local to said at least one of the test subjects, the geographic tracking data comprising time and location stamping, and processing the test data to generate one or more diagnostic results; (b) transmitting the test data, the diagnostic results, and the geographic tracking data; (c) storing the test data, the diagnostic results, and the geographic tracking data, as the collected data; (d) analyzing the collected data, including the test data, the diagnostic results, and the geographic tracking data, to generate the analyzed data, wherein the collected data is to determine geographic patterns there within, with the patterns forming at least a part of the analyzed data; (e.1) operatively transmitting a payment to determine restricted access privileges, for each of the operatively accessing entities, in dependent relation upon each variety of the collected data and the analyzed data; (f) enabling remote access to the collected data or the analyzed data, by one or more operatively accessing entities, wherein the access to the collected data or the analyzed data is automatically restricted in keeping with the access privileges of each of the operatively accessing entities; (g) operatively transmitting one or more messages, wherein the messages; and (h) operatively transmitting a status message to the one or associated with a selected one of the operatively accessing entities, wherein the status message is electronically received by and displayed to provide a status of the restricted access privileges for the selected one of the operatively accessing entities; wherein the analyzed data is used in at least one of the following: (A) measurement, detection, diagnosis, identification, or treatment of infectious diseases, (B) identification, prevention, management, or control of infectious diseases, and (C) drug or public health research.” These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to analyzing the collected data, including the test data, the diagnostic results, and the geographic tracking data, in the remote database to generate the analyzed data, wherein the collected data is processed by one or more pattern detection algorithms to determine geographic patterns there within, with the patterns forming at least a part of the analyzed data so that the analyzed data can be utilized for measurement, detection, diagnosis, identification, prevention, management, etc. of diseases and for public health research. Analyzing data for public health research relating to one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase "methods of organizing human activity" to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. 
It should be noted that the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “electronically, automatically, from one or more global positioning system beacons using one or more test devices, onboard the one or more test devices, wirelessly, from the one or more test devices, in the remote database, to a remote database via a wireless communication network; automatically; electronically; in the remote database; processed by one or more pattern detection algorithms; a data collection unit that collects test data, such test data; (e) electronically storing the analyzed data in the remote database; from the one or more test devices to a reconciliation database; in the remote database wherein the reconciliation database is integrated with the one or more test devices, such that the payment is effected by the one or more test devices, from the remote database to the one or more test devices, in the remote database, more test devices, are electronically received by and displayed on the one or more test devices; on the one or more test devices, from the reconciliation database”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claim 1 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Independent Claims 29 is/are parallel to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
Similarly dependent claims 2-4, 6-7, 9-16, 19-22, 30-32, 34-35, 37-44, and 47-50 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 2 recites “wherein in step (d), the collected data is automatically processed by one or more pattern detection algorithms to determine patterns therewithin, with the patterns forming at least a part of the analyzed data”; dependent claim 3 recites “wherein in step (a), medical data is electronically received as the test data, with the medical data being associated with human or animal subjects as the test subjects”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-4, 6-7, 9-16, 19-22, 30-32, 34-35, 37-44, and 47-50 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “electronically, automatically, from one or more global positioning system beacons using one or more test devices, onboard the one or more test devices, wirelessly, from the one or more test devices, in the remote database, to a remote database via a wireless communication network; automatically; electronically; in the remote database; processed by one or more pattern detection algorithms; a data collection unit that collects test data, such test data; (e) electronically storing the analyzed data in the remote database; from the one or more test devices to a reconciliation database; in the remote database wherein the reconciliation database is integrated with the one or more test devices, such that the payment is effected by the one or more test devices, from the remote database to the one or more test devices, in the remote database, more test devices, are electronically received by and displayed on the one or more test devices; on the one or more test devices, from the reconciliation database” are insufficient to amount to significantly more than the abstract idea. 
Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0014]-[0015], [0055], [0058]-[0060]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
Examiner asserts that the computer components identified above e.g. processing device does not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 29 is/are parallel to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-4, 6-7, 9-16, 19-22, 30-32, 34-35, 37-44, and 47-50 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1 and 29. As a result, Examiner asserts that dependent claims, such as dependent claims 2-4, 6-7, 9-16, 19-22, 30-32, 34-35, 37-44, and 47-50 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 9-16, 19-22, 29-32, 34-35, 37-44, and 47-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Worthington et al, (2002/0118355), further in view of Rooney; James H. et al. (US 2008/0177571; provisional application # 60/829,571) and Bookman; Peter et al. (US 2006/0253894).

As per claims 1 and 29: 
Worthington shows:
A method and system of storing, analyzing and enabling access to collected data and analyzed data, with the collected data and the analyzed data being associated with one or more biological or environmental test subjects (Worthington [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals), the method comprising the steps of: 
Worthington shows method (Worthington at least in [0025]) and system (Worthington at least in [0010]).
Regarding claim 29, the following system components are also shown below:
one or more global positioning system beacons (this limitation is shown below using Worthington in view of Bookman reference);
using one or more test devices (Worthington at least in [0004], claims 19-25, [0029]: local or field device), onboard the one or more test devices, wirelessly, from the one or more test devices, in the remote database (Worthington [0029]: where the local or field device has a computer and a bio-disc drive for reading the bio-discs), to a remote database via a wireless communication network (Worthington [0010]: where the prior art combines the bio-disc assay system with computer networking technology to provide an interactive system for analyzing biological, chemical and biochemical agent samples and processing related information. [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future);
processed by one or more pattern detection algorithms (Worthington: [0041]: which shows specially designed algorithms to interpret and transmit test data);
a data collection unit that collects test data, such test data (Worthington: [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future);
a reconciliation database (applicants originally submitted specification shows this limitation in [0105] as a billing database or a transaction based database. In light of this description, this limitation is shown below in Worthington in view of Bookman below);
(a) collecting test data using a data collection unit, such test data associated with at least one of the test subjects and automatically receiving geographic tracking data associated with the at least one test subject from one or more global positioning system beacons using one or more test devices substantially local to said at least one of the test subjects, the geographic tracking data comprising time and location stamping, and processing the test data onboard the one or more test devices to generate one or more diagnostic results (this claim limitations is address in detail below using Worthington, Rooney and Bookman).
using one or more test devices substantially local to said at least one of the test subjects, the geographic tracking data comprising time and location stamping, and processing the test data onboard the one or more test devices to generate one or more diagnostic results (this claim limitations is address in detail below using Worthington, Rooney and Bookman);
(b) wirelessly transmitting the test data, the diagnostic results, and the geographic tracking data from the one or more test devices to a remote database via a wireless communication network (this claim limitation is addressed in detail below using Worthington and Rooney);
(c) electronically storing the test data, the diagnostic results, and the geographic tracking data, as the collected data, in the remote database (this claim limitation is addressed in detail below using Worthington and Rooney);
(d) automatically analyzing the collected data, including the test data, the diagnostic results, and the geographic tracking data, in the remote database to generate the analyzed data, wherein the collected data is processed by one or more pattern detection algorithms to determine geographic patterns there within, with the patterns forming at least a part of the analyzed data (this claim limitation is addressed in detail below using Worthington and Rooney);
(e) electronically storing the analyzed data in the remote database (this claim limitation is addressed in detail below using Worthington and Rooney);
(e.1) operatively transmitting a payment from the one or more test devices to a reconciliation database to determine restricted access privileges, for each of the operatively accessing entities, in dependent relation upon each variety of the collected data and the analyzed data in the remote database, wherein the reconciliation database is integrated with the one or more test devices such that the payment is effected by the one or more test devices (this claim limitation is addressed in detail below using Worthington and Bookman);
enabling remote access to the collected data or the analyzed data, in the remote database, by one or more operatively accessing entities, wherein the access to the collected data or the analyzed data is automatically restricted in keeping with the access privileges of each of the operatively accessing entities (Worthington: [0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. [0044]: where prior art is possible to aggregate data through data mining and analyses; [0041]: also shows authorized individuals; Worthington shows restricted access privileges in ([0051]: which shows passwords, biometrics, etc.);
(f) operatively transmitting one or more messages from the remote database to the one or more test devices, wherein the messages are electronically received by and displayed on the one or more test devices (Worthington: [0044]-[0057], [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future. [0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data);
(g) operatively transmitting a status message from the reconciliation database to the one or more test devices associated with a selected one of the operatively accessing entities, wherein the status message is electronically received by and displayed on the one or more test devices to provide a status of the restricted access privileges for the selected one of the operatively accessing entities (this claim limitation is addressed in detail below using Worthington and Bookman);
wherein the analyzed data is used in at least one of the following: (A) measurement, detection, diagnosis, identification, or treatment of infectious diseases, (B) identification, prevention, management, or control of infectious diseases, and (C) drug or public health research (Worthington shows in [0053] how the data collected may be employed for purposes of medical diagnostics, research, detection systems, and aggregation for demographics or other data mining purposes, e.g., in OLAP server/client uses, spreadsheets, graphical displays and printouts. Worthington shows in [0059] also shows collection of data for research).

Worthington in view of Rooney:
(b) wirelessly transmitting the test data, the diagnostic results, and the geographic tracking data from the one or more test devices to a remote database via a wireless communication network;
(b) wirelessly transmitting the test data, the diagnostic results (Worthington at least abstract, [0048], [0053]-[0054]: show diagnostic testing. Also see [0049]-[0050]: which shows wireless communication networks and use of wireless devices like wireless PDA and wireless tablets), via a wireless communication network ([0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future. [0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data);
and the geographic tracking data from the one or more test devices to a remote database 
It should be noted that the terms “geographic tracking data” described in the claim limitations are very broad terms. As such, Worthington shows analyzing biohazards in surrounding environments while analyzing biological samples ([0060]). Here, surrounding environments in Worthington reads on a geographic region. However, Worthington does not explicitly show “geographic tracking data” as is recited in the claim. Rooney shows “geographic tracking data” (at least in Fig. 3 shows the communication of information between CDC and local authorities, also see 7 (provisional application Fig. 1, 5)).
Reference Rooney and Reference(s) Worthington are analogous prior art to the claimed invention because Rooney and Worthington are concerned with medical data management. (See Rooney Figs. 3, 7 (provisional application Fig. 1, 5)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.

(c) electronically storing the test data, the diagnostic results, and the geographic tracking data, as the collected data, in the remote database; 
(c) electronically storing the test data, the diagnostic results (Worthington at least abstract, [0048], [0053]-[0054]: show diagnostic testing), and as the collected data, in the remote database (Worthington [0040]-[0048]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future)
It should be noted that the terms “geographic tracking data” described in the claim limitations are very broad terms. As such, Worthington shows analyzing biohazards in surrounding environments while analyzing biological samples ([0060]). Here, surrounding environments in Worthington reads on a geographic region. However, Worthington does not explicitly show “geographic tracking data” as is recited in the claim. Rooney shows “geographic tracking data” (at least in Fig. 3 shows the communication of information between CDC and local authorities, also see 7 (provisional application Fig. 1, 5)).
Reference Rooney and Reference(s) Worthington are analogous prior art to the claimed invention because Rooney and Worthington are concerned with medical data management. (See Rooney Figs. 3, 7 (provisional application Fig. 1, 5)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.

(d) automatically analyzing the collected data, including the test data, the diagnostic results, and the geographic tracking data, in the remote database to generate the analyzed data, wherein the collected data is processed by one or more pattern detection algorithms to determine geographic patterns therewithin, with the patterns forming at least a part of the analyzed data 
(d) automatically analyzing the collected data, including the test data, the diagnostic results (Worthington at least abstract, [0048], [0053]-[0054]: show diagnostic testing), and in the remote database to generate the analyzed data (Worthington [0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. [0044]: where prior art is possible to aggregate data through data mining and analyses), wherein the collected data is processed by one or more pattern detection algorithms to determine geographic patterns there within, with the patterns forming at least a part of the analyzed data (Worthington [0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. [0044]: where prior art is possible to aggregate data through data mining and analyses)
It should be noted that the terms “geographic tracking data” described in the claim limitations are very broad terms. As such, Worthington shows analyzing biohazards in surrounding environments while analyzing biological samples ([0060]). Here, surrounding environments in Worthington reads on a geographic region. However, Worthington does not explicitly show “geographic tracking data” as is recited in the claim. Rooney shows “geographic tracking data” (at least in Fig. 3 shows the communication of information between CDC and local authorities, also see 7 (provisional application Fig. 1, 5)).
Reference Rooney and Reference(s) Worthington are analogous prior art to the claimed invention because Rooney and Worthington are concerned with medical data management. (See Rooney Figs. 3, 7 (provisional application Fig. 1, 5)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.

(e) electronically storing the analyzed data in the remote database
Although Worthington shows the ability to collect, analyze and process data and results and then store data for further processing in the future ([0040]-[0048]), Worthington does not clearly disclose “(e) electronically storing the analyzed data in the remote database”. Rooney shows “(e) electronically storing the analyzed data in the remote database” (See Rooney Figs. 3, #77-78, 7 (provisional application Fig. 1, 5)).
Reference Rooney and Reference(s) Worthington are analogous prior art to the claimed invention because Rooney and Worthington are concerned with medical data management. (See Rooney Figs. 3, 7 (provisional application Fig. 1, 5)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.

Worthington in view of Bookman shows:
Worthington does not explicitly show:
“one or more global positioning system beacons”
However, prior art Bookman shows the above limitation in [0135], [0145]. 
Reference Bookman in [0145] shows “authenticate the user (doctor), b) determine the time and location, c) determine the authenticity of the output device, d) unwrap and present the requested medical information, e) stamp the medical record access log with the time, data, location and user ID”. 
Reference Bookman and Reference(s) Worthington are analogous prior art to the claimed invention because Bookman and Worthington are concerned with medical data management. (see Bookman [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the medical data and provide a platform for transferring the data securely ([0058]). Further, Bookman allows the user (doctor) (see [0003]), a mechanism for allowing doctors roaming access to computing resources while maintaining compliance with Health Insurance Portability and Accountability Act (HIPAA) regulations as taught by Bookman ([0058]) so that the process of analyzing biological samples can be made more efficient and effective.
a reconciliation database (applicants originally submitted specification shows this limitation in [0105] as a billing database or a transaction based database. In light of this description, Worthington does not explicitly show billing or payment.
However, Bookman shows the above limitations at least in [0006], [0053]: which shows billing and account management, [0146], claim 57: billing and account management, [0122]-[0126] shows payments; [0164] shows access to financial service portals or financial information.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the medical data and provide a platform for transferring the data securely ([0058]). Further, Bookman allows the user (doctor) (see [0003]), a mechanism for allowing doctors roaming access to computing resources while maintaining compliance with Health Insurance Portability and Accountability Act (HIPAA) regulations as taught by Bookman ([0058]) so that the process of analyzing biological samples can be made more efficient and effective;

(e.1) operatively transmitting a payment from the one or more test devices to a reconciliation database to determine restricted access privileges, for each of the operatively accessing entities, in dependent relation upon each variety of the collected data and the analyzed data in the remote database, wherein the reconciliation database is integrated with the one or more test devices such that the payment is effected by the one or more test devices
Worthington shows “operatively transmitting a payment from the one or more test devices to a reconciliation database to determine restricted access privileges, for each of the operatively accessing entities, in dependent relation upon each variety of the collected data and the analyzed data in the remote database” ([0041], [0044]: [0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. [0041]: also shows authorized individuals, [0044]: where prior art is possible to aggregate data through data mining and analyses).
Worthington also shows test devices in the above claim (at least in [0004], claims 19-25, [0029]: local or field device). Further, Worthington shows restricted access privileges in ([0051]: which shows passwords, biometrics, etc.).
Bookman discloses “wherein the reconciliation database is integrated with the one or more test devices such that the payment is effected by the one or more test devices.” However, Bookman shows the above limitations at least in [0006], [0053]: which shows billing and account management, [0146], claim 57: billing and account management, [0122]-[0126] shows payments; [0164] shows access to financial service portals or financial information.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the medical data and provide a platform for transferring the data securely ([0058]). Further, Bookman allows the user (doctor) (see [0003]), a mechanism for allowing doctors roaming access to computing resources while maintaining compliance with Health Insurance Portability and Accountability Act (HIPAA) regulations as taught by Bookman ([0058]) so that the process of analyzing biological samples can be made more efficient and effective.

(g) operatively transmitting a status message from the reconciliation database to the one or more test devices associated with a selected one of the operatively accessing entities, wherein the status message is electronically received by and displayed on the one or more test devices to provide a status of the restricted access privileges for the selected one of the operatively accessing entities
Worthington shows restricted access privileges in ([0051]: which shows passwords, biometrics, etc.); Worthington shows status of the privileges ([0048]: a step to check the user authorization, may also be added to provide a desired level of user security).
Worthington shows in [0044]-[0057], [0028]: using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. As such, it would be reasonably understood that the results were sent in a message. Worthington does not explicitly state the term “message” in its disclosure. However, Bookman shows “message” at least in [0073]-[0079], [0082]-[0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the medical data and provide a platform for transferring the data securely ([0058]). Further, Bookman allows the user (doctor) (see [0003]), a mechanism for allowing doctors roaming access to computing resources while maintaining compliance with Health Insurance Portability and Accountability Act (HIPAA) regulations as taught by Bookman ([0058]) so that the process of analyzing biological samples can be made more efficient and effective.


Worthington, Rooney and Bookman show:
(a) collecting test data using a data collection unit, such test data associated with at least one of the test subjects and automatically receiving geographic tracking data associated with the at least one test subject from one or more global positioning system beacons using one or more test devices substantially local to said at least one of the test subjects, the geographic tracking data comprising time and location stamping, and processing the test data onboard the one or more test devices to generate one or more diagnostic results
In the claim limitation above, Worthington shows “collecting test data using a data collection unit, such test data associated with at least one of the test subjects” ([0010]: where the prior art combines the bio-disc assay system with computer networking technology to provide an interactive system for analyzing biological, chemical and biochemical agent samples and processing related information. [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future)
It should be noted that the terms “geographic tracking data” described in the claim limitations are very broad terms. As such, Worthington shows analyzing biohazards in surrounding environments while analyzing biological samples ([0060]). Here, surrounding environments in Worthington reads on a geographic region. However, Worthington does not explicitly show “geographic tracking data” as is recited in the claim. Rooney shows “geographic tracking data” (at least in Fig. 3 shows the communication of information between CDC and local authorities, also see 7 (provisional application Fig. 1, 5)).
Reference Rooney and Reference(s) Worthington are analogous prior art to the claimed invention because Rooney and Worthington are concerned with medical data management. (See Rooney Figs. 3, 7 (provisional application Fig. 1, 5)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.
Further, Rooney shows information being gathered regarding the patient from a remote location including the patient's clinic (Fig. 3, [0026]). Here, the patient’s clinic near the patient’s home reads on “geographic region”), as such Rooney shows “substantially local to said at least one of the test subjects” at least in Fig. 3, [0026].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.
Regarding claim limitation “from one or more global positioning system beacons…. comprising time and location stamping”, applicants’ originally submitted specification shows this limitation in [0109]. 
It should be noted that in light of the specification, neither Worthington nor Rooney show the above claim limitation. However, prior art Bookman shows the above limitation in [0135], [0145]. Further, Reference Bookman in [0145] shows “authenticate the user (doctor), b) determine the time and location, c) determine the authenticity of the output device, d) unwrap and present the requested medical information, e) stamp the medical record access log with the time, data, location and user ID”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the medical data and provide a platform for transferring the data securely ([0058]). Further, Bookman allows the user (doctor) (see [0003]), a mechanism for allowing doctors roaming access to computing resources while maintaining compliance with Health Insurance Portability and Accountability Act (HIPAA) regulations as taught by Bookman ([0058]) so that the process of analyzing biological samples can be made more efficient and effective;
using one or more test devices substantially local to said at least one of the test subjects, the geographic tracking data comprising time and location stamping, and processing the test data onboard the one or more test devices to generate one or more diagnostic results
using one or more test devices (Worthington [0029]: where the local or field device has a computer and a bio-disc drive for reading the bio-discs) 
processing the test data onboard the one or more test devices to generate one or more diagnostic results (Worthington [0010]: where the prior art combines the bio-disc assay system with computer networking technology to provide an interactive system for analyzing biological, chemical and biochemical agent samples and processing related information. [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future)
It should be noted that the terms “geographic tracking data” described in the claim limitations are very broad terms. As such, Worthington shows analyzing biohazards in surrounding environments while analyzing biological samples ([0060]). Here, surrounding environments in Worthington reads on a geographic region. However, Worthington does not explicitly show “geographic tracking data” as is recited in the claim. Rooney shows “geographic tracking data” (at least in Fig. 3 shows the communication of information between CDC and local authorities, also see 7 (provisional application Fig. 1, 5)).
Reference Rooney and Reference(s) Worthington are analogous prior art to the claimed invention because Rooney and Worthington are concerned with medical data management. (See Rooney Figs. 3, 7 (provisional application Fig. 1, 5)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.
Further, Rooney shows information being gathered regarding the patient from a remote location including the patient's clinic (Fig. 3, [0026]). Here, the patient’s clinic near the patient’s home reads on “geographic region”), as such Rooney shows “substantially local to said at least one of the test subjects” at least in Fig. 3, [0026].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.
Regarding claim limitation “from one or more global positioning system beacons, the geographic tracking data comprising time and location stamping”, applicants originally submitted specification shows this limitation in [0109]. 
It should be noted that in light of the specification, neither Worthington nor Rooney show the above claim limitation. However, prior art Bookman shows the above limitation in [0135], [0145]. Further, Reference Bookman in [0145] shows “authenticate the user (doctor), b) determine the time and location, c) determine the authenticity of the output device, d) unwrap and present the requested medical information, e) stamp the medical record access log with the time, data, location and user ID”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the medical data and provide a platform for transferring the data securely ([0058]). Further, Bookman allows the user (doctor) (see [0003]), a mechanism for allowing doctors roaming access to computing resources while maintaining compliance with Health Insurance Portability and Accountability Act (HIPAA) regulations as taught by Bookman ([0058]) so that the process of analyzing biological samples can be made more efficient and effective.
As per claims 2 and 30: Worthington shows:
wherein in step (d), the collected data is automatically processed by one or more pattern detection algorithms to determine patterns there within, with the patterns forming at least a part of the analyzed data ([0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. [0044]: where prior art is possible to aggregate data through data mining and analyses). As per claims 3 and 31: Worthington shows:
wherein in step (a), medical data is electronically received as the test data, with the medical data being associated with human or animal subjects as the test subjects ([0010]: where the prior art combines the bio-disc assay system with computer networking technology to provide an interactive system for analyzing biological, chemical and biochemical agent samples and processing related information. [0014]: doctor's offices, pharmacies, hospitals, emergency care units, ambulances, expert medical systems, and other remote locations such as industrial plants, waste water facilities, food manufacturing and processing sites, military bases, camps and airports, so that the processed medical, environmental or biological warfare information may be dispatched directly thereto for use and/or diagnosis by personnel stationed at such remote locations. [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future). As per claims 4 and 32: Worthington shows:
further comprising the step, before step (d), of receiving and electronically storing epidemiological data, as part of the collected data, in the remote database ([0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. shows statistical analyses, such as trending and multivariate analyses, as well as pattern recognition analyses, such as trending and multivariate analyses, as well as pattern recognition analyses. Test results may also be transmitted from the server to authorized individuals who require the information at terminals.  Examples of the authorized individuals include physicians and care managers for the healthcare market, product development and quality management departments of food manufacturing companies in the food processing market, and military command and government agencies for the military and public safety market. [0044]: where prior art is possible to aggregate data through data mining and analyses); and 
wherein in step (d), the collected data is automatically processed by one or more pattern detection algorithms to determine biological or epidemiological patterns there within, with the patterns forming at least a part of the analyzed data ([0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. [0044]: where prior art is possible to aggregate data through data mining and analyses. [0014]: doctor's offices, pharmacies, hospitals, emergency care units, ambulances, expert medical systems, and other remote locations such as industrial plants, waste water facilities, food manufacturing and processing sites, military bases, camps and airports, so that the processed medical, environmental or biological warfare information may be dispatched directly thereto for use and/or diagnosis by personnel stationed at such remote locations.). As per claims 6 and 34: Worthington shows:
further comprising the step, before step (d), of receiving and electronically storing temporal tracking data, as part of the collected data, in the remote database ([0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. Further, [0041] shows statistical analyses, such as trending and multivariate analyses, as well as pattern recognition analyses, such as trending and multivariate analyses, as well as pattern recognition analyses. Test results may also be transmitted from the server to authorized individuals who require the information at terminals.  Examples of the authorized individuals include physicians and care managers for the healthcare market, product development and quality management departments of food manufacturing companies in the food processing market, and military command and government agencies for the military and public safety market. [0044]: where prior art is possible to aggregate data through data mining and analyses); and 
wherein in step (d), the collected data is automatically processed by one or more pattern detection algorithms to determine temporal patterns there within, with the patterns forming at least a part of the analyzed data ([0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. [0044]: where prior art is possible to aggregate data through data mining and analyses. ). As per claims 7 and 35: Worthington shows:
wherein in step (a), pathogen data or host data is electronically received as the test data, with the pathogen data or the host data being associated with said at least one of the test subjects ([0010]: where the prior art combines the bio-disc assay system with computer networking technology to provide an interactive system for analyzing biological, chemical and biochemical agent samples and processing related information. Here, in [0010] shows bacteria, viruses, fungi read on “pathogen data” in the claim [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future). As per claims 9 and 37: Worthington shows:
wherein the test devices automatically perform step (b), after step (a), without user input ([0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future. [0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data). As per claims 10 and 38: 
Worthington does not explicitly show:
wherein in step (f), a debit charge is automatically applied, to each of the operatively accessing entities, for remotely accessing the collected data or the analyzed data in the remote database.
 Bookman shows the above limitation at least in ([0132]: paying for license. Further, Bookman shows in [0006]: managing a lapsed bill, and use of Microsoft Money and Quicken to manage bill payments)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the medical data and provide a platform for transferring the data securely ([0058]). Further, Bookman allows the user (doctor) (see [0003]), a mechanism for allowing doctors roaming access to computing resources while maintaining compliance with Health Insurance Portability and Accountability Act (HIPAA) regulations as taught by Bookman ([0058]) so that the process of analyzing biological samples can be made more efficient and effective.

As per claims 11 and 39: 
Worthington does not explicitly show:
further comprising the step, before step (a), of offering at least one of the test devices, or components for use therewith, for sale or license to one or more technology end users.
Bookman shows the above limitation at least in ([0132]: paying for license. Further, Bookman shows in [0006]: managing a lapsed bill, and use of Microsoft Money and Quicken to manage bill payments)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the user (doctor), b) determine the time and location, c) determine the authenticity of the output device, d) unwrap and present the requested medical information, e) stamp the medical record access log with the time, data, location and user ID.  In the illustrative implementation, this access log information can be archived and validated at a future date as taught by Bookman ([0053]) so that the process of analyzing biological samples can be made more efficient and effective.

As per claim 12 and 40: Worthington shows:
wherein in step (a), the test devices are for operative use by technology end users ([0010]: where the prior art combines the bio-disc assay system with computer networking technology to provide an interactive system for analyzing biological, chemical and biochemical agent samples and processing related information. [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future); and 
further comprising step (i) of enabling receipt of feedback from at least one of the technology end users or the accessing entities concerning contemplated improvements to the test devices, the test data, the collected data, the analyzed data, the remote database, or the remote access ([0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. [0044]: where prior art is possible to aggregate data through data mining and analyses). As per claims 13 and 41: Worthington shows:
further comprising step (j), after step (i), of implementing the contemplated improvements to the test devices, the test data, the collected data, the analyzed data, the remote database, or the remote access ([0040]-[0048]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future); and 
Worthington does not explicitly show:
step (k) of offering the improvements for sale or license to one or more of the technology end users or the accessing entities.
Bookman shows the above limitation at least in ([0132]: paying for license. Further, Bookman shows in [0006]: managing a lapsed bill, and use of Microsoft Money and Quicken to manage bill payments)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the user (doctor), b) determine the time and location, c) determine the authenticity of the output device, d) unwrap and present the requested medical information, e) stamp the medical record access log with the time, data, location and user ID.  In the illustrative implementation, this access log information can be archived and validated at a future date as taught by Bookman ([0053]) so that the process of analyzing biological samples can be made more efficient and effective.
As per claims 14 and 42: 
Worthington does not explicitly show:
further comprising step (l), after step (k), of automatically applying an improvement debit to each of the accessing entities licensing the improvements to the collected data, the analyzed data, the remote database, or the remote access.
Bookman shows the above limitation at least in ([0132]: paying for license. Further, Bookman shows in [0006]: managing a lapsed bill, and use of Microsoft Money and Quicken to manage bill payments).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the user (doctor), b) determine the time and location, c) determine the authenticity of the output device, d) unwrap and present the requested medical information, e) stamp the medical record access log with the time, data, location and user ID.  In the illustrative implementation, this access log information can be archived and validated at a future date as taught by Bookman ([0053]) so that the process of analyzing biological samples can be made more efficient and effective.
As per claims 15 and 43: Worthington shows:
further comprising step (m), after step (k), of electronically receiving improvements to the test data, transmitting the improvements to the test data to the remote database, and electronically storing the improvements to the test data, as part of the collected data, in the remote database ([0035]-[0038]). As per claims 16 and 44: 
Worthington does not explicitly show:
further comprising step (n), after step (m), of automatically applying an improvement debit to each of the accessing entities licensing the improvements to the test data. 
Bookman shows the above limitation at least in ([0132]: paying for license. Further, Bookman shows in [0006]: managing a lapsed bill, and use of Microsoft Money and Quicken to manage bill payments)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the user (doctor), b) determine the time and location, c) determine the authenticity of the output device, d) unwrap and present the requested medical information, e) stamp the medical record access log with the time, data, location and user ID.  In the illustrative implementation, this access log information can be archived and validated at a future date as taught by Bookman ([0053]) so that the process of analyzing biological samples can be made more efficient and effective.
As per claims 17 and 45: Cancelled
As per claims 18 and 46: Cancelled
As per claims 19 and 47: Worthington shows:
wherein in step (g), wide area alerts are operatively transmitted, as the messages, to all of the test devices within a geographic region ([0045]-[0051]. Here, in [0045]: “Physicians, patients and/or care managers located at another facility 164, also are notified of the test results and act on it”). As per claims 20 and 48: Worthington shows:
wherein in step (g), the messages comprise directed alerts determined in dependent relation upon the test data operatively transmitted to the remote database in step (b) ([0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future. [0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. [0045] - [0051]. Here, in [0045]: “Physicians, patients and/or care managers located at another facility 164, also are notified of the test results and act on it”. [0044]-[0057], [0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. Here, the transmission of the test results would be reasonably understood to happen via some form of electronic message.
As per claims 21 and 49: Worthington shows:
wherein in step (g), the messages comprise advertisements ([0041]-[0045]. Here in [0045]: Worthington shows “the central data repository 150 and the website to a variety of disparate nodes, e.g., doctor's offices, hospitals and like facilities in one embodiment directed to marketing test units to these facilities”. Here "marketing test units to these facilities" in Worthington reads on "advertisement" in the claim. Also, see [0049]: which shows marketing directly to users). As per claims 22 and 50: Worthington shows:
wherein in step (g), the advertisements comprise directed advertisements determined in dependent relation upon the test data operatively transmitted to the remote database in step (b) ([0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. [0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future. [0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data. Also see [0045]: Worthington shows “the central data repository 150 and the website to a variety of disparate nodes, e.g., doctor's offices, hospitals and like facilities in one embodiment directed to marketing test units to these facilities”. Here "marketing test units to these facilities" in Worthington reads on "advertisement" in the claim. Also, see [0049]: which shows marketing directly to users).

Response to Arguments
Applicant’s Argument #1
Applicants argue on pages 2-3 of applicants that “Indeed, the claims are not merely directed to analyzing data, nor are they directed merely to using analyzed data in public health research. Instead they require the collection of data using specifically recited data collection units, as well as transmitting and storing the data in specified ways, in addition to analyzing the data. Further, while public health research is one option for the use of the data, the claims also allow for analyzed data to be used for (1) measurement, detection, diagnosis, identification, or treatment of infectious diseases, and/or (2) identification, prevention, management, or control of infectious diseases……. "A reconciliation database that determines access privileges to the collected data and the analyzed data. When the claims are read as a whole, it is clear that they do not recite a judicial exception. See Enfish, LLC v. Microsoft Coip., 822 F.3d 1327, 1335, 118 USPQ2d 1684, 1688 (Fed. Cir. 2016) ("The 'directed to' inquiry, therefore, cannot simply ask whether the claims involve a patent- ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon").” (See applicants’ remarks for more details).
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.  
The claim limitations belong to the groupings of “certain methods of organizing human activity” because the claims are related to analyzing the collected data, including the test data, the diagnostic results, and the geographic tracking data, in the remote database to generate the analyzed data, wherein the collected data is processed by one or more pattern detection algorithms to determine geographic patterns there within, with the patterns forming at least a part of the analyzed data so that the analyzed data can be utilized for measurement, detection, diagnosis, identification, prevention, management, etc. of diseases and for public health research. Analyzing data for public health research relating to one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase "methods of organizing human activity" to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. 
As argued by applicants on pages 2-3 of applicants remarks “the collection of data using specifically recited data collection units, as well as transmitting and storing the data in specified ways, in addition to analyzing the data. Further, while public health research is one option for the use of the data, the claims also allow for analyzed data to be used for (1) measurement, detection, diagnosis, identification, or treatment of infectious diseases, and/or (2) identification, prevention, management, or control of infectious diseases.” What applicants have described in the arguments is the same as the description the examiner has provided for the claims and grouped the claims according to judicial precedent. As is discussed above on pages 3-5 of the office action above and of the previous office action as well. The examiner has described the claims as “analyzing the collected data, including the test data, the diagnostic results, and the geographic tracking data, in the remote database to generate the analyzed data, wherein the collected data is processed by one or more pattern detection algorithms to determine geographic patterns there within, with the patterns forming at least a part of the analyzed data so that the analyzed data can be utilized for measurement, detection, diagnosis, identification, prevention, management, etc. of diseases and for public health research. Analyzing data for public health research relating to one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts”, which is what the applicants are qualifying their claims to be as well (see arguments on pages 2-3).
It should be noted that the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Further, applicants are arguing that the claims are directed to a practical application because the invention calls for real-time collection and analysis for assessing outbreaks of infectious diseases before it reaches a critical level.  However, the claim calls for “at least one of the following: (A) measurement, detection, diagnosis, identification, or treatment of infectious diseases, (B) identification, prevention, management, or control of infectious diseases, and (C) drug or public health research.”  The claim does not require treatment or prevention of infectious diseases let alone “real-time collection and analysis for assessing outbreaks of infectious diseases before it reaches a critical level”.  The claim requires drug and public health research which is not a practical application that for real-time collection and analysis for assessing outbreaks of infectious diseases before it reaches a critical level.  
If applicants wish to align the claimed invention with their arguments, then applicants will need to amend the claim to show/require or limit the claim to the argued application.  

Applicant’s Argument #2
Applicants argue on pages 3-6 of applicants that “the claimed test device and the claimed remote database each include structural and/or functional aspects that are significantly more than merely the use of a generic computer to perform an abstract idea. Moreover, the combination of the test device and the remote database linked through the wireless network, and the operation thereof, as a whole, provide an additional layer of distinction as compared to a generic computer. Much like the cases of Diamond v. Diehr, and DDR Holdings, LLC v. Hotels.com, L.P., the independent claims as currently presented recite a specific practical application” (See applicants’ remarks for more details).
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.  
In response, while Examiner acknowledges that the claims include specific computer-implemented functions and analysis of the claimed invention in light of the conclusions of the Courts in the above noted DDR Holdings, LLC v. Hotels.com and Enfish v Microsoft Corp is reasonable, Examiner respectfully disagrees with Applicant’s contention that the claimed features amount to significantly more than the abstract idea. 
Specifically, while Applicant presents the general findings and conclusions of the Courts, Applicant’s analysis omits the technical features presented by the claims in DDR Holdings, LLC v. Hotels.com and Enfish v Microsoft Corp which rendered the subject inventions eligible subject matter. In particular, the claimed invention of DDR Holdings, LLC v. Hotels.com did not merely solve a customer retention issue by re-directing the customer to a webpage to facilitate a purchase, but rather solved the presented business challenge by constructing a composite web page having the visual appearance of the host page and subsequently directing the user to the newly created page such that the appearance and the and visual features of the newly created webpage provide continuity from the host webpage. 
In contrast, the present application involves an invention that is not analogous to DDR Holdings, because the problem that the claimed invention is directed to solving is concerned with gathering and analyzing data from test subjects for future research and diagnostics in relation to the disease, which is old and well known in the pre-Internet world and not rooted in the realm of computing. As such, in the present application the solution is rooted in computer technology and applied to a technical environment, but the problem origin is not.

Applicant’s Argument #3
Applicants argue on page(s) 5-7 of applicants remarks that the claims are eligible under 35 U.S.C. 101 using McRO (See applicants’ remarks for more details).
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that the following discussion is in view of McRO, Inc. v. Bandai Namco Games America Inc. (Fed. Cir. 2016):
In McRO v. Bandai, the courts used the following three criteria to judge if the claims are patent eligible under 35 U.S.C. 101:
“First, the claim’s preemptive effect—the extent to which it would “inhibit further discovery”—informs whether it has satisfied the second step of the Section 101 inquiry. Alice Corp., 134 S. Ct. at 2354. Claims that “do not attempt to preempt every application of the idea” generally satisfy the Section 101 threshold. DDR Holdings, 773 F.3d at 1259. Thus, claims that “recite a specific way” of accomplishing a task— including a specific kind of automation that “resolv[es] [a] particular Internet-centric problem”—do not broadly preempt any asserted abstract idea, and are therefore patent-eligible. Id.” (page 19).
In the case of McRO v. Bandai, the courts found that "the claims here do not preempt a broad building block that would unduly obstruct innovation. Instead, the claims describe a very specific means for providing automatic animation of lip synchronization of three dimensional characters. There is no risk that the claims could foreclose innovation by others.” In contrast, the present application addresses the collection and analysis of data related to test subjects, which is a broad building block that would unduly obstruct innovation.
“Second, the degree of detail regarding the application or implementation of the innovation informs whether it is eligible. As the Supreme Court has explained, courts must ask whether the limitations in “the patent claims,” taken as a whole, “add enough” in the way of specific, practical application to differentiate the scope of the claimed invention from the underlying abstract idea itself. Mayo, 132 S. Ct. at 1297. “Simply appending conventional steps, specified at a high level of generality, [is] not enough to supply an ‘inventive concept.’” Alice Corp., 134 S. Ct. at 2357. For this reason, merely adding a token reference to the application of a non-technical process “on a computer” is insufficient to establish eligibility.” (page 21).
In the case of McRO v. Bandai, the courts found that the detail contained in the claims strongly suggests they amount to a practical application of an idea, rather than effectively claiming the idea itself. In contrast, the present application does exactly what the courts say not to do….merely adding a token reference to the application of a non-technical process “electronically, automatically, from one or more global positioning system beacons using one or more test devices, onboard the one or more test devices, wirelessly, from the one or more test devices, in the remote database, to a remote database via a wireless communication network; automatically; electronically; in the remote database; processed by one or more pattern detection algorithms; a data collection unit that collects test data, such test data; (e) electronically storing the analyzed data in the remote database; from the one or more test devices to a reconciliation database; in the remote database wherein the reconciliation database is integrated with the one or more test devices, such that the payment is effected by the one or more test devices, from the remote database to the one or more test devices, in the remote database, more test devices, are electronically received by and displayed on the one or more test devices; on the one or more test devices, from the reconciliation database” is insufficient to establish eligibility, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
“Third, claims that improve technology are patent eligible. That is, claims that “improved an existing technological process” fall within the scope of Section 101. Alice Corp., 134 S. Ct. at 2358.” (page 22).
In the case of McRO v. Bandai, the courts found that “the claims here have an obvious technological effect: they aid in the technological goal of generating computer animation. These are not claims that contain mere token references to a computer or its use; instead, these claims are inherently tied to the digital creation of a three-dimensional computer animation. Indeed, the district court itself acknowledged that the claims “are tangible, each covering an approach to automated three dimensional computer animation, which is a specific technological process.” (Page 23). In contrast, the present application does exactly what the courts say not to do…. merely adding a token reference to the application of a non-technical process “electronically, automatically, from one or more global positioning system beacons using one or more test devices, onboard the one or more test devices, wirelessly, from the one or more test devices, in the remote database, to a remote database via a wireless communication network; automatically; electronically; in the remote database; processed by one or more pattern detection algorithms; a data collection unit that collects test data, such test data; (e) electronically storing the analyzed data in the remote database; from the one or more test devices to a reconciliation database; in the remote database wherein the reconciliation database is integrated with the one or more test devices, such that the payment is effected by the one or more test devices, from the remote database to the one or more test devices, in the remote database, more test devices, are electronically received by and displayed on the one or more test devices; on the one or more test devices, from the reconciliation database” is insufficient to establish eligibility. The claims in the present application do not amount to significantly more than the abstract idea.
As such, the previously made rejection under 35 U.S.C. 101 is maintained.  

Applicant’s Argument #4
Applicants argue on pages 5-7 the claims recite “significantly more" and that the claims are an improvement to the functioning of a computer itself. Further, applicants use Bascom v. AT&T to support their remarks (See applicants’ remarks for more details).
Response to Argument #4
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that the following discussion is in view of Bascom Global Internet Services, Inc. v. AT&T Mobility LLC. (Fed. Cir. 2016):
In BASCOM, the Federal Circuit agreed with the District Court's identification of the abstract idea being the "filtering content" found on the internet. The courts found that the abstract idea was a certain method of organizing human activity. However, the Federal Circuit held that the District Court did not properly perform step 2B of the two part Alice framework (or the Mayo test). The Federal Circuit court held that the additional elements in Bascom did amount to significantly more when considered as an ordered combination. The court held that the additional elements, such as, the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, when combined may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., an inventive concept. 
In this instant case however, there is no installation of any application at a specific location, much less a customizing of features to the end users, but merely a recitation of electronically, automatically, from one or more global positioning system beacons using one or more test devices, onboard the one or more test devices, wirelessly, from the one or more test devices, in the remote database, to a remote database via a wireless communication network; automatically; electronically; in the remote database; processed by one or more pattern detection algorithms; (e) electronically storing the analyzed data in the remote database; from the one or more test devices to a reconciliation database; in the remote database wherein the reconciliation database is integrated with the one or more test devices, such that the payment is effected by the one or more test devices, from the remote database to the one or more test devices, in the remote database, more test devices, are electronically received by and displayed on the one or more test devices; on the one or more test devices, from the reconciliation database, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).

Applicant’s Argument #5
Applicants argue on page 7-8 of applicants remarks that “None of Worthington, Rooney, or Bookman, either alone or in combination, discloses or otherwise renders obvious any of the elements added in independent claims 1 and 29 as currently presented………… The Applicant respectfully submits that the presently claimed invention is not merely a data gathering technology, but a guidance and tracking platform for large-scale data capture and feedback of resulting insights back into the healthcare operations from which the data were captured.” (See applicants’ remarks for more details)
Response to Argument #5
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.  
It should be noted that applicants are arguing above that the references don’t teach treatment or prevention of infectious diseases.   The claim calls for “at least one of the following: (A) measurement, detection, diagnosis, identification, or treatment of infectious diseases, (B) identification, prevention, management, or control of infectious diseases, and (C) drug or public health research.”  The references teach public health research.  The claim does not require treatment or prevention of infectious diseases.  
Further, it should be noted that [0059] and [0091] of applicants originally submitted specification is the only paragraph where “geographic tracking data" is discussed. Here’s a recitation of both [0059] & [0091] from applicants’ specification:
“[0059]   According to an aspect of one preferred embodiment of the invention, the system may preferably, but need not necessarily, also include geographic tracking data operatively received and/or electronically stored, preferably as part of the collected data, and preferably in the remote database. The processor may preferably, but need not necessarily, be operatively encoded to apply one or more pattern detection algorithms, preferably to the collected data, and preferably to determine geographic patterns there within. The patterns may preferably, but need not necessarily, form at least a part of the analyzed data.
[0091]   In Figure 1, the present inventive method is described by a series of steps shown in a flowchart. In step 12, data is collected from a data source using a data collection unit. In the embodiment described herein, the data collected is preferably test data - including measurement data, detection data, and/or diagnostic data - such as might be gathered from a test device and/or computer and/or from in vivo, in serum, in vitro, and/or in silica sources. For example, the data may include pathogen identification data, data on previous drugs used, geographic and/or tracking (or other identifying) data, and/or epidemiological data (e.g., data on race and/or gender). The data may be gleaned from one or more environmental samples (e.g., soil samples, water samples, air samples) and/or biological samples (e.g., plant samples, animal samples, human samples) -- such as, for example, blood samples, plasma samples, serum samples, urine samples.”
It should be noted that the terms “geographic tracking data” described in the claim limitations are very broad terms. As such, Worthington shows analyzing biohazards in surrounding environments while analyzing biological samples ([0060]). Here, surrounding environments in Worthington reads on a geographic region. However, Worthington does not explicitly show “geographic tracking data” as is recited in the claim. Rooney shows “geographic tracking data” (at least in Fig. 3 shows the communication of information between CDC and local authorities, also see 7 (provisional application Fig. 1, 5)).
Reference Rooney and Reference(s) Worthington are analogous prior art to the claimed invention because Rooney and Worthington are concerned with medical data management. (See Rooney Figs. 3, 7 (provisional application Fig. 1, 5)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.
Further, Worthington shows in 
[0010]: where the prior art combines the bio-disc assay system with computer networking technology to provide an interactive system for analyzing biological, chemical and biochemical agent samples and processing related information. 
[0014]: doctor's offices, pharmacies, hospitals, emergency care units, ambulances, expert medical systems, and other remote locations such as industrial plants, waste water facilities, food manufacturing and processing sites, military bases, camps and airports, so that the processed medical, environmental or biological warfare information may be dispatched directly thereto for use and/or diagnosis by personnel stationed at such remote locations. 
Here, Worthington is showing exactly what applicants are arguing related to warnings to involved parties including hospitals and military bases.
Worthington shows restricted access privileges in ([0051]: which shows passwords, biometrics, etc.). This reads on applicants remarks about “access to collected data or the analyzed data is automatically restricted in keeping with the access privileges.”
Prior art Worthington shows the above limitations at least in the following paragraphs:
[0028]: where prior art shows using the processing information to convert the raw data into validated test results and send the test results securely and dynamically to a central data repository server, which then forwards the information to authorized individuals at terminals. 
[0040]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future
[0041] where prior art shows ways of using software included with each bio-disc uses digital signals supported by specially designed algorithms to interpret and transmit test data
[0040]-[0048]: where prior art discusses ways of collecting, analyzing and processing data and results and then storage of data for further processing in the future.

Reference Rooney and Reference(s) Worthington are analogous prior art to the claimed invention because Rooney and Worthington are concerned with medical data management. (See Rooney Figs. 3, 7 (provisional application Fig. 1, 5)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.
Further, Rooney shows information being gathered regarding the patient from a remote location including the patient's clinic (Fig. 3, [0026]). Here, the patient’s clinic near the patient’s home reads on “geographic region”), as such Rooney shows “substantially local to said at least one of the test subjects” at least in Fig. 3, [0026].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rooney in the system of Worthington, in order to provide a system and method for coordinating medical data includes receiving first medical data in a first format at a first processing center and processing the first medical data at the first processing center in order to generate first processed medical data indicative of a medical event.  The method further includes generating an alert message in accordance with the medical event and communicating to an information destination at least one of the alert message or second medical data in a second format indicative of at least a portion of the first processed medical data as taught by Rooney ([0013]) so that the process of analyzing biological samples can be made more efficient and effective.
Regarding claim limitation “from one or more global positioning system beacons, the geographic tracking data comprising time and location stamping”, applicants originally submitted specification shows this limitation in [0109]. 
It should be noted that in light of the specification, neither Worthington nor Rooney show the above claim limitation. However, prior art Bookman shows the above limitation in [0135], [0145]. Further, Reference Bookman in [0145] shows “authenticate the user (doctor), b) determine the time and location, c) determine the authenticity of the output device, d) unwrap and present the requested medical information, e) stamp the medical record access log with the time, data, location and user ID”. 
Reference Bookman and Reference(s) Worthington are analogous prior art to the claimed invention because Bookman and Worthington are concerned with medical data management. (see Bookman [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bookman in the system of Worthington, in order to authenticate the medical data and provide a platform for transferring the data securely ([0058]). Further, Bookman allows the user (doctor) (see [0003]), a mechanism for allowing doctors roaming access to computing resources while maintaining compliance with Health Insurance Portability and Accountability Act (HIPAA) regulations as taught by Bookman ([0058]) so that the process of analyzing biological samples can be made more efficient and effective.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2008/0027353) Kliman; Harvey J. Method of making and using a library of biological information. Kliman shows how a tissue sample from more than one member is collected, a library is created that may be used for a variety of purposes, including reducing the incidence of medical malpractice claims, identification of members such as paternity testing or suspect identification.  The library may also be used for pharmaceutical development and epidemiological surveys and research.
NPL document (attached) - Vaught JB. Accessed at https://www.ncbi.nlm.nih.gov/pubmed/22997855. Accessed on 03/14/19. Biological sample collection, processing, storage and information management. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624